Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2016/0193090).
Regarding claim 1, Squitieri teaches that is known to forming a pressure mitigation apparatus comprising first and second sheets wherein a connection is created between the sheets so as to form an internal cavity (Fig. 2A, among others) and wherein a geometric pattern of inflatable areas which are independently pressurized is also provided [0058-0069]. Squitieri fails to explicitly state how the geometric pattern of chambers is formed. However, 1) Squitieri does teach a method of forming chamber by joining sheet together as described above and 2) it would appear, from Fig. 5 for example, that chambers are defined as spaces between the top and bottom sheets as such are likely provided by either direct or indirect connection between the layers of Squitieri.   Therefore, if it were not reasonably implicit that the chambers of Squitieri were provided in the manner claimed,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the geometric pattern of chambers of Squitieri by either directly or indirectly connecting portions of the two layers provided so as to create separate areas for inflation given that this is shown to be the manner in which Squitieri in general teaches form the formation of chambers (i.e., joining two materials together and inflating the space between them).
Regarding claims 2 and 5, Squitieri further teaches wherein the out layer is liquid impervious [0029] and wherein the surface is impervious to protect underlying support surfaces and equipment.
Regarding claim 3, Squitieri further teaches wherein the first sheet may contain perforations [0031].
Regarding claim 4, Squitieri further teaches wherein the first sheet may have a impervious lining as claimed [0074].
Regarding claim 7, Squitieri further teaches wherein two-sided tape may be employed on a side of the apparatus [0021].
Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2016/0193090).
Regarding claim 12-13, Squitieri teaches that is known to forming a pressure mitigation apparatus comprising first and second sheets wherein a connection is created between the sheets so as to form an internal cavity (Fig. 2A, among others) and wherein a geometric pattern of inflatable areas which are independently pressurized is also provided [0058-0069]. Squitieri fails to explicitly state how the geometric pattern of chambers is formed. However, 1) Squitieri does teach a method of forming chamber by joining sheet together as described above and 2) it would appear, from Fig. 5 for example, that chambers are defined as spaces between the top and bottom sheets as such are likely provided by either direct or indirect connection between the layers of Squitieri.   Therefore, if it were not reasonably implicit that the chambers of Squitieri were provided in the manner claimed,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the geometric pattern of chambers of Squitieri by either directly or indirectly connecting portions of the two layers provided so as to create separate areas for inflation given that this is shown to be the manner in which Squitieri in general teaches form the formation of chambers (i.e., joining two materials together and inflating the space between them). Squitieri further teaches wherein two-sided tape may be employed on a side of the apparatus [0021].
Regarding claim 15, Squitieri teaches wherein both upper and lower layers of his device may be fluid pervious or not as described above and as shown in various figures (See figures 2A-3B).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2016/0193090) as applied to claims 1-5 and 7 above and further in view of Scholz et al. (USPGPub 2012/0304384).
Regarding claim 6, the teachings of Squitieri are as shown above. Squitieri fails to teach wherein the device further comprises an antimicrobial coating. However, Scholz teaches that it is known to provide antimicrobial coatings to patient support devices for the purpose of preventing the spread of disease [0058]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the antimicrobial coating of Scholz to the patient support device of Squitieri in order to provide the patient support device of Squitieri with the same disease prevention measures of Scholz.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2016/0193090) as applied to claims 12-13 and 15 above and further in view of Scholz et al. (USPGPub 2012/0304384).
Regarding claim 14, the teachings of Squitieri are as shown above. Squitieri fails to teach wherein the device further comprises an antimicrobial coating. However, Scholz teaches that it is known to provide antimicrobial coatings to patient support devices for the purpose of preventing the spread of disease [0058]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the antimicrobial coating of Scholz to the patient support device of Squitieri in order to provide the patient support device of Squitieri with the same disease prevention measures of Scholz. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri et al. (USPGPub 2016/0193090) as applied to claims 12-13 and 15 above and further in view of Nonaka et al. (USPGPub 2004/0048062).
Regarding claim 16, the teachings of Squitieri are as shown above.  Squitieri fails to wherein the coating comprises silicone rubber double sided tape with an additional coating layer backing. However, Nonaka teaches that double sided tape such as that employed by  Squitieri can comprise silicone rubber [0010]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to uses the double sided tape of Nonaka in the invention of Squitieri as a simple substitution of one double-sided tape for another wherein the results of the substitution would be predictable.
Allowable Subject Matter
Claims 8-11 were allowed.
Reasons for allowance will be provided upon allowance of all remaining claims in the current application.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717